

116 S4082 IS: Artificial Intelligence Standards and National Security Act
U.S. Senate
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4082IN THE SENATE OF THE UNITED STATESJune 25, 2020Mr. Bennet (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require reports on certain Department of Defense activities with respect to artificial intelligence, and for other purposes. 1.Short titleThis Act may be cited as the Artificial Intelligence Standards and National Security Act.2.Report on Department of Defense strategy on artificial intelligence standards(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the role of the Department of Defense in the development of artificial intelligence standards.(b)ContentsThe report required by subsection (a) shall include an assessment of each of the following:(1)The need for the Department of Defense to develop an artificial intelligence standards strategy.(2)Any efforts to date on the development of such a strategy.(3)The ways in which an artificial intelligence standards strategy will improve the national security.(4)How the Secretary intends to collaborate with—(A)the Director of the National Institute of Standards and Technology;(B)the Secretary of Homeland Security;(C)the intelligence community;(D)the Secretary of State;(E)representatives of private industry, specifically representatives of the defense industrial base; and(F)representatives of any other agencies, entities, organizations, or persons the Secretary considers appropriate. 3.Report on assignment of members of the Armed Forces on active duty to the Joint Artificial Intelligence Center of the Department of DefenseNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the feasibility and the current status of assigning members of the Armed Forces on active duty to the Joint Artificial Intelligence Center (JAIC) of the Department of Defense. The report shall include an assessment of such assignment on each of the following:(1)The strengthening of ties between the Joint Artificial Intelligence Center and operational forces for purposes of—(A)identifying tactical and operational use cases for artificial intelligence (AI);(B)improving data collection; and(C)establishing effective liaison between the Center and operational forces for identification and clarification of concerns in the widespread adoption and dissemination of artificial intelligence.(2)The creation of opportunities for additional non-traditional broadening assignments for members on active duty.(3)The career trajectory of active duty members so assigned, including potential negative effects on career trajectory.(4)The improvement and enhancement of the capacity of the Center to influence Department-wide policies that affect the adoption of artificial intelligence. 